DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-29-21 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 05-25-21.
Claims 1 and 5 are amended.
Claims 18-20 are canceled.
Claim 22 is added.
Claims 1-17 and 21-22 are pending.

Translation of Foreign Documents
Copy of Translation of Foreign Documents is received on 05-25-21 together with the amendment.

Allowable Subject Matter	
Claims 1-17 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-5, 7-11 and 21-22 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a panel support sheet disposed behind the display panel and having a first hole exposing the display area of the display panel; an optical sensor disposed within the first hole; and a first light-blocking portion disposed in a void area that is between the panel support sheet and the optical sensor, within the first hole, wherein the optical sensor is attached to the display panel by an adhesive member, and wherein the adhesive member is disposed along an edge of one surface of the optical sensor.
Claim 6 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a panel support sheet disposed behind the display panel and having a first hole exposing the display area of the display panel; an optical sensor disposed within the first hole; and a first light-blocking portion disposed in a void area that is between the panel support sheet and the optical sensor, within the first hole, wherein the panel support sheet comprises a first functional layer and a second functional layer stacked on the first functional layer, and wherein the first functional layer is a buffering layer, and the second functional layer is a digitizer.

a panel support sheet disposed behind the display panel and having a first hole exposing the display area of the display panel; an optical sensor disposed within the first hole; a first light-blocking portion disposed in a void area that is between the panel support sheet and the optical sensor, within the first hole; and a protective layer disposed between the display panel and the panel support sheet, the protective layer comprising a third hole smaller than the first hole and larger than the optical sensor, wherein the optical sensor is disposed within the third hole, and wherein the protective layer comprises a photochromic raw material configured to change color in response to exposure to ultraviolet rays, and wherein a color of a first portion of the protective layer exposed through the first hole is different from a color of a second portion of the protective layer overlapping with the panel support sheet.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 6, 12 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848